13‐4074 
      Morse v. Fusto 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                     August Term, 2014 
 4                           (Argued:  October 7, 2014                          Decided:  September 11, 2015) 
 5                                                                     Docket No. 13‐4074 

 6                                                                                                 
 7                                                                   DR. LEONARD MORSE, 
 8                                                                     Plaintiff–Appellee, 

 9                                                                             v. 

10                                                        JOHN FUSTO and JOSE CASTILLO, 
11                                                            Defendants–Appellants.* 
12                                                                                                 
13    Before:                      JACOBS, SACK, and DRONEY, Circuit Judges. 
14                  The defendants, John Fusto, a former prosecutor with the New York State 

15    Attorney Generalʹs Office Medicaid Fraud Control Unit, and Jose Castillo, a 

16    former audit‐investigator with the Unit, appeal from the September 16, 2013, 

17    judgment of the United States District Court for the Eastern District of New York 

18    (Carol Bagley Amon, Chief Judge) denying their motions for judgment as a matter 

19    of law and a new trial.  The defendants argue that the district court erred in 

20    failing to accord them qualified immunity as a matter of law and in failing to 


                                                                  
         The Clerk of Court is respectfully directed to amend the official caption as shown 
          *

      above. 
                                                                                                            13‐4074 
                                                                                                      Morse v. Fusto 

 1    order a new trial as a result of the courtʹs conclusion that one of the factual bases 

 2    offered in support of the plaintiffʹs claims lacked a sufficient evidentiary basis to 

 3    permit it to be considered by the jury for that purpose.  We conclude that the 

 4    defendants were not entitled to qualified immunity because the plaintiffʹs 

 5    constitutional rights were violated and the law giving rise to the violation was 

 6    clearly established at the time of the violation.  We also conclude that the district 

 7    court did not err by declining to order a new trial despite its conclusion that one 

 8    of the factual assertions upon which the verdict was based was insufficiently 

 9    supported by the evidence. 


10                  We therefore AFFIRM the judgment of the district court.  


11                                                                   CECILIA C. CHANG, New York City Law 
12                                                                   Department, Andrew W. Amend, New 
13                                                                   York State Office of the Attorney General, 
14                                                                   New York, NY, for Defendants‐Appellants.1 
15                                                                   JON NORINSBERG, Law Offices of Jon L. 
16                                                                   Norinsberg, New York, NY, for Plaintiff–
17                                                                   Appellee. 
18                                                                    
                                                                  
          The names of Barbara D. Underwood, New York State Solicitor General, Steven C. 
          1

      Wu, Deputy Solicitor General, Seth J. Farber, Assistant Attorney General, Christopher 
      Y. Miller, Special Assistant Attorney General, and Eric T. Schneiderman, Attorney 
      General, also appear on the appellantsʹ briefs, but they are not currently representing 
      the appellants before this Court.  At the time the appellantsʹ briefs were submitted, Ms. 
      Chang was Special Counsel to the Solicitor General. 

                                                                         2 
       
                                                                                       13‐4074 
                                                                                 Morse v. Fusto 

 1    SACK, Circuit Judge: 
 2          This is an appeal from a judgment of the United States District Court for 

 3    the Eastern District of New York (Carol Bagley Amon, Chief Judge) in an action 

 4    involving the alleged fraudulent alteration of evidence by the defendants, John 

 5    Fusto, then a Special Assistant Attorney General with the Medicaid Fraud 

 6    Control Unit (ʺMFCUʺ) of the New York State Attorney Generalʹs Office, and Jose 

 7    Castillo, then an audit‐investigator with the MFCU, during the course of MFCUʹs 

 8    investigation of the plaintiff, Dr. Leonard Morse.  


 9          The defendants suspected that Morse, a dentist with a practice in 

10    Brooklyn, New York, was perpetrating Medicaid fraud by submitting false 

11    billing to Medicaid.  During the course of their investigation, the defendants 

12    conducted an audit of Morseʹs billings and created spreadsheet summary charts 

13    containing the billing details of eight of his patients.  Those charts were later 

14    presented to a Kings County, New York, grand jury.  Based in part on that 

15    evidence, Morse was indicted by the grand jury on one count of Grand Larceny 

16    in the First Degree and eleven counts of Offering a False Instrument for Filing in 

17    the First Degree.  Although Morse was later acquitted of all charges, as a result of 

18    the prosecution, he lost his dental practice and sustained other injuries. 



                                                3 
       
                                                                                          13‐4074 
                                                                                    Morse v. Fusto 

 1          After his acquittal, Morse filed the instant action against the defendants in 

 2    federal district court in Brooklyn alleging that the defendants deprived him of 

 3    his constitutional right to a fair trial by intentionally manipulating the 

 4    information contained on the spreadsheet summary charts before they were 

 5    presented to the grand jury in order to create the false impression that Morse 

 6    billed Medicaid for dental services that he did not provide.  


 7          A jury rendered a verdict in his favor, and the defendants moved for 

 8    judgment as a matter of law under Fed. R. Civ. P. 50 or, in the alternative, a new 

 9    trial under Fed. R. Civ. P. 59.  The district court concluded that one of the factual 

10    bases underpinning Morseʹs claim was not sufficiently supported by the 

11    evidence to have been properly considered by the jury in reaching its verdict, but 

12    nonetheless denied both of the defendantsʹ motions.   


13          On appeal, the defendants principally contend that their conduct was not 

14    clearly prohibited by the Constitution, and that they are therefore entitled to 

15    qualified immunity as a matter of law.  The defendants also assert that the 

16    district court should have ordered a new trial pursuant to the so‐called general‐

17    verdict rule because the court decided as a matter of law that one of the three 

18    factual bases upon which Morseʹs allegation that the defendants ʺfalse[ly] or 


                                                4 
       
                                                                                       13‐4074 
                                                                                 Morse v. Fusto 

 1    fraudulently altered documentsʺ rested lacked a legally sufficient basis in the 

 2    evidence.   


 3          We reject these challenges.  As the district court held in a careful, detailed, 

 4    and persuasive post‐trial opinion, Morse v. Fusto, No. 07‐CV‐4793, 2013 WL 

 5    4647603, at *7, 2013 U.S. Dist. LEXIS 123823, at *18 (E.D.N.Y. Aug. 29, 2013), the 

 6    actions of the defendants upon which Morse bases his claims were the knowing 

 7    creation of false or misleading evidence by a government officer acting in an 

 8    investigative capacity.  We have held that such activity by a government official 

 9    qualifies as an unconstitutional deprivation of the victimʹs rights.  This right was, 

10    moreover, clearly established at the time of the defendantsʹ conduct.  The 

11    defendants are therefore not entitled to qualified immunity.  See Buckley v. 

12    Fitzsimmons, 509 U.S. 259, 273 (1993) (immunity for prosecutors performing 

13    investigative functions is not absolute).  We also conclude that the defendants 

14    waived their general‐verdict rule argument and are therefore not entitled to a 

15    new trial despite the district courtʹs conclusion that one of the three factual bases 

16    for the juryʹs conclusion as to liability was insufficiently substantiated by the 

17    evidence presented at trial. 




                                                5 
       
                                                                                      13‐4074 
                                                                                Morse v. Fusto 

 1                                     BACKGROUND 
 2          The Investigation and Prosecution of Dr. Morse 
 3          In 2002, the MFCU initiated an investigation into the professional financial 

 4    affairs of Morse, a dentist, then practicing with another dentist in the Park Slope 

 5    neighborhood of Brooklyn as ʺ580 Dental, P.C.ʺ  The defendant John Fusto, then 

 6    a Special Assistant Attorney General with the MFCU, was assigned to the case, as 

 7    was the defendant Jose Castillo, then an MFCU audit‐investigator.  As part of the 

 8    investigation, the defendants audited Morseʹs 2000‐2002 patient billings, creating 

 9    summaries of the billings designed to highlight those they considered suspicious.  

10    They also interviewed Morseʹs patients, inquiring into the professional services 

11    that he had rendered to them and the related billings for those services. 


12          The investigation drew to a close in late 2005.  In March 2006, Fusto 

13    presented to a Kings County grand jury evidence of Morseʹs allegedly unlawful 

14    billing practices.   In the course of the grand jury proceedings, Fusto called 

15    Castillo as a witness to testify about a billings analysis that Castillo had prepared 

16    which, according to the defendants, showed that through illegal billing, Morse 

17    had unlawfully obtained some $1.1 million from New York State Medicaid.  

18    Several of Morseʹs former patients also testified that he had not performed 

19    denture work for them, despite billings that appeared to indicate otherwise.  

                                                6 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1    Finally, and central to the present case, Fusto presented two exhibits, 

 2    denominated in those proceedings as Exhibit 7 and Exhibit 11, to the grand jury.  

 3    They contained spreadsheet summary charts purporting to detail the billings 

 4    associated with eight of Morseʹs patients.  The summary charts contained the 

 5    following fields: 


 6                           Client identification number (denominated ʺCIN NUMBERʺ) 
 7                           Patient last name 
 8                           Patient first name 
 9                           Amount paid 
10                           Date of service 
11                           Invoice number 
12                           Julian date2 
13                           Procedure code 
14                           Procedure description 


15    Fusto called Dr. Linda DeLuca, a dentist, to testify as to her opinion of the 

16    legitimacy of the billings based on the summaries contained in these exhibits.  

17    Dr. DeLuca testified that the billings struck her as unusual and excessive.   



                                                                  
         ʺ[A] Julian date or day number is the number of elapsed days since the beginning of a 
          2

      cycle of 7,980 years invented by Joseph Scaliger in 1583. The purpose of the system is to 
      make it easy to compute an integer (whole number) difference between one calendar 
      date and another calendar date.ʺ  Julian date, WhatIs.com, 
      http://whatis.techtarget.com/definition/Julian‐date (last visited Sept. 3, 2015). 

                                                                     7 
       
                                                                                        13‐4074 
                                                                                  Morse v. Fusto 

 1           On April 5, 2006, the grand jury returned an indictment charging Morse 

 2    with one count of Grand Larceny in the First Degree in violation of New York 

 3    Penal Law section 155.42 and eleven counts of Offering a False Instrument For 

 4    Filing in violation of New York Penal Law section 175.35.  The charges were 

 5    predicated on Morseʹs alleged theft of $1.1 million from Medicaid and his alleged 

 6    submission of false written statements to the Computer Sciences Corporation, a 

 7    fiscal agent of the State of New York, with intent to defraud the State of New 

 8    York, respectively.   


 9          Morse was acquitted of these charges after an August 2007 bench trial 

10    before Kings County Supreme Court Justice John Walsh.  Despite his ultimate 

11    acquittal, Morse suffered serious financial, reputational, and emotional harm as a 

12    result of the high‐profile indictment and trial. 


13          The Action Commenced against the Defendants 
14          On November 16, 2007, following his acquittal, Morse initiated the instant 

15    action in the United States District Court for the Eastern District of New York, 

16    asserting claims of, inter alia, false arrest, malicious prosecution, and denial of the 

17    right to a fair trial.  On November 23, 2009, the defendants moved for partial 

18    summary judgment under Fed. R. Civ. P. 56(b).  The district court granted the 



                                                 8 
       
                                                                                                13‐4074 
                                                                                          Morse v. Fusto 

 1    defendantsʹ motion for summary judgment on the malicious prosecution and 

 2    false arrest claims, but denied it with respect to the fabrication of evidence 

 3    claim.3   Morse v. Spitzer, No. 07‐CV‐4793, 2013 WL 359326, at *2, 2011 U.S. Dist. 

 4    LEXIS 112574, at *4 (E.D.N.Y. Sept. 30, 2011, as corrected Jan. 29, 2013).  On 

 5    February 4, 2013, the parties proceeded to trial before a jury on the fabrication of 

 6    evidence claim.   


 7                  At trial, Morse focused his fabrication of evidence claim on the billing 

 8    spreadsheet summaries – labeled Exhibits 7 and 11 – that Castillo and Fusto had 

 9    prepared during the investigation.  Morse argued that the defendants knowingly 

10    created the billing summaries to create the false impression that he had billed 

11    Medicaid for services that he had not in fact rendered.  He pointed to three 

12    examples of allegedly false or misleading assertions of ʺfactsʺ included in these 

13    summaries: 


14                           The Stacy Rodriguez ʺTriple Billing Claimʺ:  The billing summary for 
15                            patient Stacy Rodriguez included nine entries, each purportedly 
                                                                  
         Morse filed his second amended complaint on July 5, 2011, while the defendantsʹ 
          3

      motion for summary judgment was still pending.  The district courtʹs partial grant of 
      summary judgment was made with respect to the second amended complaint.  The 
      second amended complaint also named as defendants ʺEliot Spitzer, Individuallyʺ and 
      ʺRobert H. Flynn, Individually.ʺ  J.A. 149.  The district court dismissed the claims 
      against Flynn during its summary judgment proceedings.  The district court dismissed 
      the claims against Spitzer in a separate order filed January 15, 2013.   

                                                                     9 
       
                                                                                       13‐4074 
                                                                                 Morse v. Fusto 

 1                  representing a distinct procedure performed on the same day, even 
 2                  though records show that Morse billed Medicaid for only three such 
 3                  procedures. 

 4               The Edwin Gonzalez ʺSuper Patient Claimʺ:  The billing summary for 
 5                patient ʺEdwin Gonzalezʺ contained the billing details for services 
 6                rendered to three different patients, all named Edwin Gonzalez.  The 
 7                records with respect to those three patients were merged and 
 8                aggregated to look as though they belonged to one ʺsuper patient.ʺ   

 9               The Tooth Number Problem:  For all of the patients listed in the billing 
10                summaries, a ʺtooth numberʺ field was excluded from the 
11                spreadsheet.  This created the impression that Morse billed Medicaid 
12                repeatedly for the same procedure when in fact Morse was billing 
13                per tooth for a procedure performed on different teeth of the same 
14                patient. 
15           At the close of trial, the jury was given a verdict sheet which asked 

16    whether, based on a preponderance of the evidence, each defendant was liable 

17    for creating ʺfalse or fraudulently altered documents,ʺ ʺconsisting of [the 

18    allegedly fraudulent documents], knowing that such information was false or 

19    fraudulent,ʺ and, if so, whether that evidence was ʺmaterialʺ to ʺthe grand juryʹs 

20    decision to indict.ʺ   Verdict Sheet at 1; J.A. 557.   


21           The court also instructed the jury as to the defendantsʹ requisite state of 

22    mind: 

23           Plaintiff must show that the defendants acted knowingly or with 
24           reckless disregard.  An act is done knowingly if it is done 
25           voluntarily and deliberately and not because of mistake, accident, 
26           negligence or other innocent reason.  An act is done with reckless 

                                                  10 
       
                                                                                             13‐4074 
                                                                                       Morse v. Fusto 

 1                  disregard if it is done in conscious disregard of its known probable 
 2                  consequences.  The plaintiff does not need to show that the 
 3                  defendants specifically intended to deprive him of a constitutional 
 4                  right.  
 5        Jury Inst. at 9; J.A. 546.4 


 6                  The court defined ʺfalseʺ and ʺfraudulentʺ as follows: 

 7                  A document is false if it is untrue when made and was known to be 
 8                  untrue when made by the person making it or causing it to be made.  
 9                  A document is fraudulent if it is falsely made with intent to deceive.  
10                  Deceitful half‐truths or the deliberate concealment of material facts 
11                  may also constitute false or fraudulent information. 
12    Id.  The court also instructed the jury that ʺfalse or fraudulent evidence was 

13    material,ʺ if ʺit was likely to influence the [grand] juryʹs decision to indict.ʺ  Id. 


14                  The jury returned a verdict in favor of Morse based on its finding that both 

15    defendants knowingly created ʺfalse or fraudulently altered documents.ʺ  Verdict 

16    Sheet at 1; J.A. 557.  The jury awarded Morse $6,724,936 in compensatory 

17    damages —$1,733,941 for past lost earnings; $2,490,995 for future lost earnings; 

18    and $2,500,000 for ʺmental/emotional pain and suffering.ʺ  Verdict Sheet at 2; J.A. 


                                                                  
          The instruction thus used the term ʺknowingly or with reckless disregard.ʺ  Jury Inst. at 
          4

      9; J.A. 546 (emphasis added).  The verdict sheet that the jury later completed reflected 
      their finding that the defendants ʺcreated false or fraudulently altered documents . . . 
      knowing that such information was false or fraudulent.ʺ  Verdict Sheet at 1, J.A. 557 
      (emphasis added).  On appeal, the defendants do not contest the district courtʹs 
      reference to ʺreckless disregardʺ in the instructions, and we therefore do not address the 
      issue of its propriety or materiality.  

                                                                     11 
       
                                                                                            13‐4074 
                                                                                      Morse v. Fusto 

 1    558.  It further awarded Morse $1,000,000 in punitive damages —$750,000 of 

 2    which was against Fusto, and the remaining $250,000 of which was against 

 3    Castillo.5  Id.  In response to the question on the verdict sheet, ʺHave defendants, 

 4    John Fusto and Jose Castillo, proven by a preponderance of the evidence that the 

 5    billing summaries . . . were created in connection with the preparation for the 

 6    presentation of evidence to the grand jury, and not earlier as part of the 

 7    investigation?ʺ, the jury answered ʺNo.ʺ  Verdict Sheet at 3; J.A. 559. 


 8                  Post‐Judgment Motions 
 9                  After the jury rendered its verdict, the defendants moved for judgment as 

10    a matter of law (ʺJMOLʺ) pursuant to Fed. R. Civ. P. 50, or a new trial pursuant to 
                                                                  
         The facts underlying the amount of the award are set forth by the district court in 
          5

      some detail in Morse, 2013 WL 4647603, 2013 U.S. Dist. LEXIS 123823.  They include his 
      suspension from the New York Medicaid program, on which his practice depended, 
      and the consequent liquidation of his dental practice; the loss of his teaching position at 
      a New York hospital (later restored after his acquittal); the public dissemination of the 
      story of his indictment, including at least one press release from the Attorney Generalʹs 
      Office and subsequent articles in the New York Post and New York Daily News; 
      humiliation and ʺsocial and professional disgraceʺ; and a post‐acquittal inability to 
      procure hospital employment.  Id., 2013 WL 4647603, at *23‐25, 2013 U.S. Dist. LEXIS 
      123823, at *69‐76. 
              Morseʹs travails are reminiscent of the widely publicized 1987 acquittal of 
      Raymond J. Donovan, a then‐former United States Secretary of Labor, on New York 
      State fraud and grand larceny charges.  After the verdict, he famously remarked:  ʺThe 
      question is . . . [:]  Which office do I go to to get my reputation back?  Who will 
      reimburse my company for the economic jail it has been in for two and a half years?ʹʹ  
      Selwyn Raab, Donovan Cleared of Fraud Charges by Jury in Bronx, N.Y. TIMES (May 26, 
      1987), http://www.nytimes.com/1987/05/26/nyregion/donovan‐cleared‐of‐fraud‐
      charges‐by‐jury‐in‐bronx.html?pagewanted=1. 

                                                                     12 
       
                                                                                       13‐4074 
                                                                                 Morse v. Fusto 

 1    Fed. R. Civ. P. 59, or a reduction in the damage award.  The defendants argued 

 2    that they were entitled to JMOL with respect to liability on three grounds: first, 

 3    the contents of the spreadsheet summary charts were facially true and thus could 

 4    not have been reasonably found to be either ʺfalse or fraudulentʺ; second, the 

 5    defendants are entitled to qualified immunity; and third, the defendants are 

 6    entitled to absolute immunity.   


 7          The district court concluded that ʺas a matter of law, the Stacy Rodriguez 

 8    page [was] not a ʹfalseʹ or ʹfraudulently alteredʹ document that can support a 

 9    fabrication of evidence claim.ʺ  Morse, 2013 WL 4647603, at *6, 2013 U.S. Dist. 

10    LEXIS 123823, at *18.  The district court nonetheless denied the motion for JMOL 

11    and upheld the general verdict.  Id., 2013 WL 4647603, at *11, *33, 2013 U.S. Dist. 

12    LEXIS 123823, at *34, *102.  The court explained that the evidence was ʺsufficient 

13    to support the juryʹs verdict that the Edwin Gonzalez page and the omission of 

14    tooth numbers . . . constituted false or fraudulently altered evidence.ʺ  Id., 2013 

15    WL 4647603, at *6, 2013 U.S. Dist. LEXIS 123823, at *18.   


16          Addressing the defendantsʹ assertion that they were entitled to qualified 

17    immunity, the district court concluded that ʺRicciuti [v. N.Y.C. Transit Auth., 124 

18    F.3d 123 (2d Cir. 1997)] and its progeny undoubtedly establish that qualified 


                                                13 
       
                                                                                        13‐4074 
                                                                                  Morse v. Fusto 

 1    immunity is unavailable on a claim for denial of the right to a fair trial where that 

 2    claim is premised on proof that a defendant knowingly fabricated evidence and 

 3    where a reasonable jury could so find.ʺ  Id., 2013 WL 4647603, at *11, 2013 U.S. 

 4    Dist. LEXIS 123823, at *36 (internal quotation marks omitted). 


 5          With respect to the defendantsʹ absolute immunity argument, the district 

 6    court noted that although a prosecutorʹs preparations ʺfor the initiation of 

 7    judicial proceedings or for trialʺ are protected by absolute immunity, ʺ[a] 

 8    prosecutorʹs . . . investigatory functions that do not relate to an advocateʹs 

 9    preparation for the initiation of a prosecution . . . are not entitled to absolute 

10    immunity.ʺ  Id., 2013 WL 4647603, at *12, 2013 U.S. Dist. LEXIS 123823, at *37 

11    (internal quotation marks omitted) (quoting Buckley, 509 U.S. at 273).  The court 

12    also explained that ʺ[t]he official seeking absolute immunity bears the burden of 

13    showing that such immunity is justified for the function in question,ʺ id., and 

14    that, in this case ʺthe jury was entitled to simply disbelieve Fustoʹs and Castilloʹs 

15    testimonies regarding when they created [the allegedly fraudulent documents,]ʺ 

16    id., 2013 WL 4647603, at *13, 2013 U.S. Dist. LEXIS 123823, at *40.   


17          Finally, the court rejected the defendantsʹ motion for a new trial as to 

18    liability under Fed. R. Civ. P. 59, and granted the defendantsʹ motion for a new 


                                                14 
       
                                                                                            13‐4074 
                                                                                      Morse v. Fusto 

 1    trial with respect to damages unless Morse elected to accept a remitted 

 2    compensatory damage award of $4,624,936 and a remitted punitive damage 

 3    award of $100,000.  Id., 2013 WL 4647603, at *22‐33, 2013 U.S. Dist. LEXIS 123823, 

 4    at *69‐102.  Morse accepted the remittitur.   


 5                  The defendants appeal from the district courtʹs denial of qualified 

 6    immunity and from its declining to order a new trial despite its conclusion that 

 7    one of the factual bases offered in support of Morseʹs claims lacked sufficient 

 8    evidentiary support.6  


 9                                                                   DISCUSSION 
10                  I.  Standard of Review 
11                  We review de novo a district courtʹs ruling on a motion for JMOL pursuant 

12    to Fed. R. Civ. P. 50, ʺapplying the same standard as the district court.ʺ  Cash v. 

13    Cty. of Erie, 654 F.3d 324, 332‐33 (2d Cir. 2011).  ʺThe standard for post‐verdict 

14    judgment as a matter of law is the same as for summary judgment under Fed. R. 
                                                                  
         The defendants do not appeal from the district courtʹs ruling that they are not 
          6

      entitled to absolute immunity as a matter of law or the district courtʹs ruling on their 
      Fed. R. Civ. P. 59 motion.  Accordingly, we do not review the juryʹs finding that the 
      billing summaries were created ʺearlier as part of the investigationʺ rather than ʺin 
      connection with the preparation for the presentation of evidence to the grand jury.ʺ  For 
      the same reason, we need not (and do not) decide whether the district court erred in 
      denying defendants the protections of absolute immunity.  Accordingly, we proceed on 
      the assumption that the defendants are entitled to qualified immunity, or no immunity 
      at all. 

                                                                         15 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1    Civ. P. 56.ʺ  Cobb v. Pozzi, 363 F.3d 89, 101 (2d Cir. 2004).  Accordingly, ʺa district 

 2    court must deny a motion for judgment as a matter of law unless, viewed in the 

 3    light most favorable to the nonmoving party, the evidence is such that, without 

 4    weighing the credibility of the witnesses or otherwise considering the weight of 

 5    the evidence, there can be but one conclusion as to the verdict that reasonable 

 6    persons could have reached.ʺ  Id. (alterations and internal quotation marks 

 7    omitted).  


 8          That standard places a ʺparticularly heavyʺ burden on the movant where, 

 9    as here, ʺthe jury has deliberated in the case and actually returned its verdictʺ in 

10    favor of the non‐movant.  Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 248 (2d Cir. 

11    2005).  In such circumstances, a court may set aside the verdict only ʺif there 

12    exists such a complete absence of evidence supporting the verdict that the juryʹs 

13    findings could only have been the result of sheer surmise and conjecture, or the 

14    evidence in favor of the movant is so overwhelming that reasonable and fair 

15    minded persons could not arrive at a verdict against it.ʺ  Brady v. Wal–Mart 

16    Stores, Inc., 531 F.3d 127, 133 (2d Cir. 2008) (internal quotation marks and 

17    alterations omitted). 




                                                 16 
       
                                                                                       13‐4074 
                                                                                 Morse v. Fusto 

 1          II.  Qualified Immunity 
 2          ʺQualified immunity protects public officials performing discretionary 

 3    functions from personal liability in a civil suit for damages insofar as their 

 4    conduct does not violate clearly established statutory or constitutional rights of 

 5    which a reasonable person would have known.ʺ  Lore v. City of Syracuse, 670 F.3d 

 6    127, 162 (2d Cir. 2012) (internal quotation marks omitted).  Whether qualified 

 7    immunity applies ʺturns on the objective legal reasonableness of the action, 

 8    assessed in light of the legal rules that were clearly established at the time it was 

 9    taken.ʺ  Pearson v. Callahan, 555 U.S. 223, 244 (2009) (internal quotation marks 

10    omitted).  As we explain in greater detail below, a right is ʺclearly establishedʺ if 

11    ʺit would be clear to a reasonable [public official] that his conduct was unlawful 

12    in the situation he confronted.ʺ  Lore, 670 F.3d at 162. 


13          The defendants argue that they are entitled to qualified immunity as a 

14    matter of law.  First, they assert that they had no constitutional duty to include 

15    all material information in the spreadsheet summaries.  They rely principally on 

16    United States v. Williams, 504 U.S. 36 (1992), and United States v. Regan, 103 F.3d 

17    1072 (2d Cir. 1997), for the proposition ʺthat prosecutors may properly give one‐

18    sided presentations to the grand jury in seeking an indictment, and that they are 

19    further entitled to keep relevant and material information – even outright 

                                                17 
       
                                                                                      13‐4074 
                                                                                Morse v. Fusto 

 1    exculpatory evidence – from the grand jury.ʺ  Appellantsʹ Br. 30 (emphasis 

 2    omitted).  Second, the defendants contend that the omissions involved in 

 3    creating the billing summaries are not analogous to the fabrication of evidence 

 4    prohibited under Zahrey v. Coffey, 221 F.3d 342 (2d Cir. 2000), a decision heavily 

 5    relied upon by the district court.  Third, they maintain that in any event, their 

 6    omission of some details from the summary spreadsheets did not violate clearly 

 7    established law that would have served to warn them that their conduct was 

 8    unconstitutional.   


 9    A.    The Constitutional Duty of a Prosecutor 


10          ʺIt is axiomatic that the grand jury sits not to determine guilt or innocence, 

11    but to assess whether there is adequate basis for bringing a criminal charge.ʺ  

12    Williams, 504 U.S. at 51.  It has therefore ʺalways been thought sufficient to hear 

13    only the prosecutorʹs side.ʺ  Id.  This means that ʺthe suspect under investigation 

14    by the grand jury [has never] been thought to have a right to testify or to have 

15    exculpatory evidence presented.ʺ  Id. at 52.  The defendants argue that the juryʹs 

16    finding that they deliberately kept information from the grand jury therefore 

17    does not establish a constitutional violation.   




                                                18 
       
                                                                                           13‐4074 
                                                                                     Morse v. Fusto 

1                  Notwithstanding the legally permissible one‐sided nature of grand jury 

2    proceedings, everyone possesses the additional and distinct ʺright not to be 

3    deprived of liberty as a result of the fabrication of evidence by a government 

4    officer acting in an investigating capacity.ʺ7  Zahrey, 221 F.3d at 349.  This right 

5    was violated, Morse contends, when the defendants knowingly created false or 

6    misleading billing summaries that were determined to be material to the grand 

7    juryʹs decision to indict. 


8                  We conclude that the omissions in this case were properly considered 

9    under the rubric of Zahrey, under which government officials may be held liable 

                                                                 
        The district court noted that this Circuit has been ʺinconsistent as to whetherʺ 
         7

     fabrication of evidence claims ʺarise[] under the Sixth Amendment right to a fair and 
     speedy trial, or under the due process clauses of the Fifth and Fourteenth 
     Amendments.ʺ  Morse v. Spitzer, No. 07‐CV‐4793, 2013 WL 359326, at *3, 2011 U.S. Dist. 
     LEXIS 112574, at *8‐9 (E.D.N.Y. Sept. 30, 2011, as corrected Jan. 29, 2013) (comparing 
     Zahrey v. Coffey, 221 F.3d 342, 355 (2d Cir. 2000) (ʺIt is firmly established that a 
     constitutional right exists not to be deprived of liberty on the basis of false evidence 
     fabricated by a government officer.ʺ) with Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 
     130 (2d Cir. 1997) (ʺWhen a police officer creates false information likely to influence a 
     juryʹs decision and forwards that information to prosecutors, he violates the accusedʹs 
     constitutional right to a fair trial, and the harm occasioned by such an unconscionable 
     action is redressable in an action for damages under 42 U.S.C. § 1983.ʺ)).  The district 
     court ultimately concluded, however, that ʺ[r]egardless of which constitutional 
     amendment prohibits government officers from fabricating evidence . . ., these cases 
     clearly establish that the harm caused by such conduct is redressable through a § 1983 
     action for damages.ʺ  Id., 2013 WL 359326, at *3 n.1, 2011 U.S. Dist. LEXIS 112574, at *9 
     n.1.  We agree with the district court, and therefore do not further address the issue 
     here. 

                                                                    19 
      
                                                                                          13‐4074 
                                                                                    Morse v. Fusto 

 1    for fabricating evidence through false statements or omissions that are both 

 2    material and made knowingly.  In Zahrey, the plaintiff, a police officer, brought 

 3    suit against an Assistant United States Attorney named Martin Coffey, for 

 4    conspiring to manufacture false evidence against the plaintiff.  Coffey 

 5    ʺinfluenced [the] testimonyʺ of a prospective federal grand jury witness and 

 6    ʺattempted to pressure and bribe [another witness] to falsely implicate Zahrey.ʺ  

 7    Id. at 345.  The same witness thereafter ʺfalsely testified against Zahrey.ʺ  Id. at 

 8    346.  We concluded that the prosecutorʹs behavior violated Zahreyʹs ʺright not to 

 9    be deprived of liberty as a result of the fabrication of evidence by a government 

10    officer acting in an investigating capacity.ʺ  Id. at 349.     


11           Here, the jury found that by making material omissions in the billing 

12    summaries, the defendants in effect falsified them, and they did so knowingly 

13    and as part of their investigation.  Morse argues that this finding places his case 

14    on all fours with Zahrey, requiring us to affirm the judgment of the district court.  

15    We agree.  


16           As we have observed, ʺfalse information likely to influence a juryʹs 

17    decision . . . violates the accusedʹs constitutional right to a fair trial,ʺ because to 

18    hold otherwise, ʺworks an unacceptable ʹcorruption of the truth‐seeking function 


                                                  20 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1    of the trial process.ʹʺ  Ricciuti, 124 F.3d at 130 (quoting United States v. Agurs, 427 

 2    U.S. 97, 104 (1976)).  Information may be ʺfalseʺ if material omissions render an 

 3    otherwise true statement false.  For example, in Manganiello v. City of New York, 

 4    612 F.3d 149 (2d Cir. 2010), we affirmed a verdict against a police officer who was 

 5    found to have ʺmisrepresented the evidence to the prosecutors, or failed to 

 6    provide the prosecutor with material evidence or information, or gave testimony 

 7    to the Grand Jury that was false or contained material omissions,ʺ while knowing 

 8    that he ʺwas making a material misrepresentation or omission or giving false 

 9    testimony.ʺ  Id. at 159  (internal quotation marks omitted, emphasis added).  The 

10    Manganiello Court acknowledged that the integrity of the judicial process can be 

11    unlawfully compromised by a government officialʹs submission of information to 

12    a jury that implicates the accused based in part on material omissions.   


13          The defendants ask us to distinguish Manganiello from the instant case on 

14    the basis that Manganiello involved a claim against a police officer and not a 

15    prosecutor.  But we find nothing in Manganiello to suggest a distinction between 

16    prosecutors acting in their investigative capacity and police officers acting in 

17    theirs, at least in the circumstances presented by the case at bar.  To the contrary, 

18    the Supreme Court has observed that ʺ[w]hen a prosecutor performs the 


                                                 21 
       
                                                                                           13‐4074 
                                                                                     Morse v. Fusto 

 1    investigative functions normally performed by a detective or police officer, it is 

 2    neither appropriate nor justifiable that, for the same act, immunity should 

 3    protect the one and not the other.ʺ  Buckley, 509 U.S. at 273 (internal quotation 

 4    marks omitted).  And we have recognized that prosecutors and police officers are 

 5    equally responsible for preserving the ʺtruth‐seeking function of the trial 

 6    process.ʺ Ricciuti, 124 F.3d at 130; see also Napue v. State of Ill., 360 U.S. 264, 269 

 7    (1959) (stating as a general rule that ʺa State may not knowingly use false 

 8    evidence, including false testimony, to obtain a tainted convictionʺ).   


 9            Alternatively, the defendants ask us to distinguish Manganiello because it 

10    involved both affirmative misrepresentations and misleading omissions, without 

11    directly addressing the distinction between the two.  But Manganiello does not 

12    suggest that deliberate omissions of material facts are qualitatively different from 

13    affirmative misstatements, or that omissions alone cannot support a successful 

14    section 1983 action for using fabricated evidence to deprive a plaintiff of his 

15    constitutional rights.  Nor do we see any reason to distinguish the two under the 

16    circumstances of this case.  Indeed, both threaten the integrity of the judicial 

17    process by injecting it with falsity provided by officers of the state whose official 

18    status gives the misinformation a special aura of reliability.   


                                                  22 
       
                                                                                              13‐4074 
                                                                                        Morse v. Fusto 

 1                  As the district court observed, ʺother areas of law . . . make no legal 

 2    distinction between misleading statements or omissions and affirmative 

 3    falsehoods.ʺ  Morse, 2013 WL 4647603, at *8, 2013 U.S. Dist. LEXIS 123823, at *25.  

 4    See, e.g., 18 U.S.C. § 1001 (criminalizing knowingly and willfully ʺfalsif[ying], 

 5    conceal[ing], or cover[ing] up by any trick, scheme, or device a material fact,ʺ to 

 6    the federal government); 17 C.F.R. § 240.10b‐5 (prohibiting, under the securities 

 7    laws, ʺmak[ing] any untrue statement of a material fact or [] omit[ting] to state a 

 8    material fact necessary in order to make the statements made, in the light of the 

 9    circumstances under which they were made, not misleadingʺ).8   


10                  The defendants complain that ʺ[t]he threat of liability for incomplete or 

11    under‐inclusive record or transaction summaries will potentially paralyze 

12    prosecutorsʹ investigations and preparations for the grand jury.ʺ  Appellantsʹ Br. 

13    39.  This would indeed be a matter of grave concern if it were so.  But we foresee 

                                                                  
          Similarly, the law of libel has long recognized that omissions alone can render a 
          8

      statement false.  In Memphis Publishing Co. v. Nichols, 569 S.W.2d 412 (Tenn. 1978), a 
      newspaper article accurately reported that a woman had shot another woman, the 
      plaintiff, upon finding her husband at the other womanʹs home.  The article neglected to 
      mention, however, that the husband of the other woman and several neighbors were 
      also present.  The court concluded that the literal accuracy of every material statement 
      in the article was insufficient to prove the truth of the obvious defamatory insinuation.  
      In Toney v. WCCO Television, Midwest Cable & Satellite, Inc., 85 F.3d 383, 387 (8th Cir. 
      1996), then‐retired Justice Byron White, sitting by designation, referred to Nichols as 
      ʺ[p]erhaps the quintessential modern case of defamation by implication.ʺ 

                                                                     23 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1    no significant barriers to the pursuit of successful prosecutions that would result 

 2    from the defendantsʹ liability in this case.  It ought not to be difficult, even for the 

 3    most single‐minded of prosecutors, to avoid misconduct of the scope and 

 4    seriousness of that in which the defendants engaged: 1) ʺcreat[ing] false or 

 5    fraudulently altered documents,ʺ Verdict Sheet at 1, J.A. 557; 2) in the course of 

 6    their performance of ʺinvestigatory functions,ʺ Morse, 2013 WL 4647603, at *12, 

 7    2013 U.S. Dist. LEXIS 123823, at *37;  3) ʺknowing that such information was false 

 8    or fraudulent,ʺ Verdict Sheet at 1, J.A. 557; 4) where ʺfalseʺ is defined as ʺuntrue 

 9    when made and . . . known to be untrue when made by the person making it or 

10    causing it to be madeʺ and ʺfraudulentʺ as ʺfalsely made with intent to deceive,ʺ 

11    Jury Instr. at 9, J.A. 546 (emphasis added).  It does not seem to us to be a danger 

12    to effective law enforcement to require prosecutors and their aides to abide by 

13    these rules even when pursuing the most complicated of cases with the utmost 

14    determination.   


15    B.  Defendantsʹ Remaining Arguments in Favor of Qualified Immunity 


16          We find the defendantsʹ remaining arguments in favor of qualified 

17    immunity also to be unpersuasive.  The defendants assert that the district courtʹs 

18    requirement to present evidence ʺas it is, not in an altered form that presents an 


                                                 24 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1    inaccurate picture of the character of the evidence,ʺ Morse, 2013 WL 4647603, at 

 2    *10, 2013, U.S. Dist. LEXIS 123823, at *32, was impossible because ʺthere were no 

 3    paper billing claims to present in their original formʺ and thus ʺno coherent way 

 4    for defendants to present the database in raw form without selecting from the 

 5    over fifty fields contained in the database.ʺ  Appellantsʹ Br. 36.  It is plainly true, 

 6    as the defendants point out, that ʺ[a] summary of evidence – to be useful, to 

 7    summarize at all – is necessarily selective.ʺ  Appellantsʹ Br. 45.  But as we have 

 8    tried to make clear, the constitutional violation in this case was not the 

 9    summarization of data, it was the manipulation of data to create false or 

10    misleading documents, knowing that such information was false or misleading at 

11    the time.  


12          To the extent that the defendants insist that the summaries were ʺfactually 

13    accurate,ʺ Appellantsʹ Br. 42, they ask us to disregard the juryʹs findings to the 

14    contrary.  In light of the existence of a firm factual foundation for the juryʹs 

15    finding on this score, this is something we plainly cannot do.  See Tennant v. 

16    Peoria & Pekin Union Railway, 321 U.S. 29, 35 (1944) (ʺCourts are not free to 

17    reweigh the evidence and set aside the jury verdict merely because the jury could 




                                                 25 
       
                                                                                        13‐4074 
                                                                                  Morse v. Fusto 

 1    have drawn different inferences or conclusions or because judges feel that other 

 2    results are more reasonable.ʺ).  


 3    C.    The Violation of Clearly Established Law  


 4          Having concluded that the defendantsʹ falsifications constituted a violation 

 5    of Morseʹs constitutional rights, we must next determine whether the 

 6    falsifications violated clearly established law that sufficiently warned the 

 7    defendants that their conduct was unconstitutional.  We conclude that they did.   


 8          ʺQualified immunity protects officials from liability for civil damages as 

 9    long as their conduct does not violate clearly established statutory or 

10    constitutional rights of which a reasonable person would have known.ʺ  Taravella 

11    v. Town of Wolcott, 599 F.3d 129, 133 (2d Cir. 2010) (internal quotation marks 

12    omitted).  To be clearly established, ʺ[t]he contours of the right must be 

13    sufficiently clear that a reasonable official would understand that what he is 

14    doing violates that right.ʺ  Anderson v. Creighton, 483 U.S. 635, 640 (1987).  This 

15    permits a finding of liability even when ʺthe very action in question has [not] 

16    previously been held unlawful,ʺ insofar as, ʺin the light of pre‐existing law[,] the 

17    unlawfulness [is] apparent.ʺ  Id.  Qualified immunity therefore only applies if the 

18    official action was ʺobjectively legally reasonable in light of the legal rules that 

                                                26 
       
                                                                                       13‐4074 
                                                                                 Morse v. Fusto 

 1    were clearly established at the time it was taken.ʺ  X–Men Sec., Inc. v. Pataki, 196 

 2    F.3d 56, 66 (2d Cir. 1999) (alterations omitted).   


 3          We conclude that the right in question was clearly established such that 

 4    the defendants are not entitled to qualified immunity.  Although there is no prior 

 5    decision of ours precisely equating the fraudulent omission of factual 

 6    information from a document with the affirmative perpetration of a falsehood, 

 7    Ricciuti and its progeny, including Zahrey, clearly establish that ʺqualified 

 8    immunity is unavailable on a claim for denial of the right to a fair trial where that 

 9    claim is premised on proof that a defendant knowingly fabricated evidence and 

10    where a reasonable jury could so find.ʺ  Morse, 2013 WL 4647603, at *11, 2013 U.S. 

11    Dist. LEXIS 123823, at *36.  As discussed in detail above, because there is no 

12    plausible legal distinction between misstatements and omissions that we can 

13    perceive in this context, we conclude that it was not ʺobjectively legally 

14    reasonableʺ for the defendants in this case to believe that it was permissible for 

15    them to knowingly make material omissions in the creation of the billing 

16    summaries, thereby knowingly altering evidence during a criminal investigation. 




                                                 27 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1          IV. A New Trial under the General‐Verdict Rule 
 2          The defendants argue that the district court erred when it failed to order a 

 3    new trial after concluding, post‐trial, that ʺas a matter of law, the Stacy 

 4    Rodriguez page [wa]s not a ʹfalseʹ or ʹfraudulently alteredʹ document that c[ould] 

 5    support a fabrication of evidence claim.ʺ  Morse, 2013 WL 4647603, at *6; 2013 

 6    U.S. Dist. LEXIS 123823, at *18.  The defendants base their assertion on the so‐

 7    called ʺgeneral‐verdict rule.ʺ   


 8          ʺThe Supreme Court decades ago announced the so‐called general verdict 

 9    rule, that ʹa new trial will be requiredʹ where ʹthere is no way to know that [an] 

10    invalid claim . . . . was not the sole basis for [a] verdict.ʹʺ  Chowdhury v. WorldTel 

11    Bangl. Holding, Ltd., 746 F.3d 42, 50 (2d Cir. 2014) (alterations in original) (quoting 

12    United N.Y. & N. J. Sandy Hook Pilots Assʹn v. Halecki, 358 U.S. 613, 619 (1959)), 

13    cert. denied sub nom Khan v. Chowdhury, 135 S. Ct. 401 (2014).  As we observed in a 

14    non‐precedential summary order: 


15          This Court has applied the general verdict rule both in cases where 
16          one of several legal theories of liability was improperly submitted to 
17          the jury, see, e.g., Morrissey v. Natʹl Mar. Union of Am., 544 F.2d 19, 25‐
18          27 (2d Cir. 1976) (applying rule where district court charged jury 
19          that defendant could be found liable under either one of two 
20          statutory sections, one of which was inapplicable as a matter of law), 
21          and also in cases where a single legal theory was submitted to the 
22          jury, but one of several sets of facts presented as adequate to prove 

                                                 28 
       
                                                                                         13‐4074 
                                                                                   Morse v. Fusto 

 1          liability was found insufficient as a matter of  law, see, e.g., OʹNeill v. 
 2          Krzeminski, 839 F.2d 9, 11‐12 (2d Cir. 1988) (applying rule where 
 3          defendant police officer could not have been liable to plaintiff for 
 4          failing to prevent injuries resulting from spontaneous beating 
 5          delivered by other defendant officers, but could have been liable for 
 6          failing to prevent subsequent mistreatment at the hands of one of 
 7          those defendants).  
 8    AIG Global Sec. Lending Corp. v. Banc of Am. Sec., LLC, 386 F. Appʹx 5, 7 (2d Cir. 

 9    2010) (summary order). 


10          In the case before us, the jury returned a general verdict to the effect that 

11    the defendants had ʺcreated false or fraudulently altered documents.ʺ Morse, 

12    2013 WL 4647603, at *4; 2013 U.S. Dist. LEXIS 123823, at *12.   We cannot rule out 

13    the possibility that it reached that conclusion relying solely on the ʺStacy 

14    Rodriguez ʹTriple Billing Claim,ʹʺ which the district court later concluded was 

15    inadequately supported by the evidence.  The defendants argue that under the 

16    general‐verdict rule, the district court should have granted them a new trial, in 

17    which a newly empaneled jury would not be permitted to rely on the ʺStacy 

18    Rodriguez ʹTriple Billing Claimʹʺ at all.  Morse argues that the defendantsʹ failure 

19    to request a special verdict form, request a general verdict with interrogatories, 

20    or otherwise object to the verdict form during district court proceedings waives 

21    any objections based on the general‐verdict rule.   



                                                29 
       
                                                                                              13‐4074 
                                                                                        Morse v. Fusto 

 1                  Whether the general‐verdict rule is subject to waiver is an issue of first 

 2    impression in this Court.9  We conclude, as did the district court, in the 

 3    affirmative:  Having failed to ask for a special verdict, request interrogatories to 

 4    supplement a general verdict with respect to the three separate factual bases 

 5    submitted by Morse to the jury, or otherwise object to the form of the verdict 

 6    sheet or jury instructions ultimately submitted to the jury, the defendantsʹ 

 7    general‐verdict rule argument is waived.  They cannot now complain that it is 

 8    impossible to know whether the verdict would have been different had the 

 9    inadequately supported Stacy Rodriguez matter been withdrawn from the juryʹs 

10    consideration.   


11                  The defendants failed to request, prior to jury deliberations, that the 

12    district court submit to the jury a special verdict form requiring findings ʺon each 

13    issue of factʺ under Fed. R. Civ. P. 49(a), or written questions accompanying the 

14    form for a general verdict under Fed. R. Civ. P. 49(b).   Nor did the defendants 

15    make a timely objection to the general verdict or jury instructions as they were 
                                                                  
         We appear at least once to have explicitly declined to decide this issue.  See OʹNeill v. 
          9

      Krzeminski, 839 F.2d 9, 12 (2d Cir. 1988) (noting that ʺ[i]n the criminal context, . . . a 
      defendant is obliged to alert a trial judge to a claim that one basis for conviction of an 
      offense is not supported by sufficient evidence; in the absence of such particularized 
      objection, the point is waived,ʺ but refraining from ʺdecid[ing] . . . how rigorously the 
      waiver rule of the criminal cases should apply in the civil contextʺ). 

                                                                     30 
       
                                                                                          13‐4074 
                                                                                    Morse v. Fusto 

 1    given.  The Federal Rules require that an objection relating to a general verdict 

 2    ʺthat is traced to an alleged error in the jury instruction or verdict sheet,ʺ as it is 

 3    in this case, must be ʺmade under Fed. R. Civ. P. 51 . . . .  [However,] to avail 

 4    itself of relief under this Rule, a party must object before the jury retires to 

 5    deliberate.ʺ  Jarvis v. Ford Motor Co., 283 F.3d 33, 56 (2d Cir. 2002).  The ʺfailure to 

 6    object to a jury instruction or the form of an interrogatory prior to the jury 

 7    retiring results in a waiver of that objection.ʺ  Id. at 57 (alteration and internal 

 8    quotation marks omitted).   


 9          To permit the defendants to rely on the general‐verdict rule when they 

10    elected not to avail themselves of the procedural remedies provided by the 

11    Federal Rules would allow them ʺanother opportunity to assign as error an 

12    allegedly incorrect charge simply because the juryʹs verdict comports with the 

13    trial courtʹs instructions.ʺ  Id. (internal quotation marks omitted).  We conclude 

14    that by failing to seek a special verdict or interrogatories on each of the three sets 

15    of facts submitted to the jury in support of Morseʹs legal theory of the case, or 

16    otherwise object to the verdict sheet or jury instructions, the defendants waived 

17    the ability to invoke the general‐verdict rule in seeking, post‐verdict, a new trial 




                                                 31 
       
                                                                                              13‐4074 
                                                                                        Morse v. Fusto 

 1    based on the failure of Morse adequately to support one of the three sets of facts 

 2    on which the general verdict was based.10    


 3                  The Ninth Circuit, in McCord v. Maguire, 873 F.2d 1271 (9th Cir. 1989), 

 4    amended, 885 F.2d 650 (9th Cir. 1989), similarly concluded that the general‐verdict 

 5    rule is subject to waiver, and its reasoning bears repeating: 


 6                  [L]itigants have the responsibility to request or submit special verdict 
 7                  forms.  Litigants like [the defendant] who wish to challenge the sufficiency 
 8                  of the evidence as to some, but not all, specifications [presented to the jury] 
 9                  must present an appropriate record for review by asking the jury to make 
10                  separate factual determinations as to each specification.  Any other rule 
11                  would unnecessarily jeopardize jury verdicts that are otherwise fully 
12                  supported by the record on the mere theoretical possibility that the jury 
13                  based its decision on unsupported specifications.  We will not allow 
14                  litigants to play procedural brinkmanship with the jury system and take 
15                  advantage of uncertainties they could well have avoided. 
16    873 F.2d at 1274 (citation omitted).11   


17                  Some twenty years later, the United States District Court for the Southern 

18    District of New York cited McCord for the proposition that ʺ[w]here there are 

                                                                  
           Although the district court concluded the Stacy Rodriguez page could not support a 
          10

      fabrication of the evidence claim, it found the remaining evidence was sufficient to 
      support the juryʹs verdict irrespective of who should prevail of the waiver issue. 
        11  The defendantsʹ post‐trial motions challenged the evidentiary support for all of the 

      ʺspecificationsʺ submitted to the jury and only one of those specifications was 
      inadequately supported by the evidence.  Comparatively, in McCord, the litigants 
      mounted a challenge to ʺsome, but not all, specifications,ʺ presented to the jury.  873 
      F.2d at 1274.  We perceive no reason why this distinction bears on the circumstances 
      before us.   

                                                                     32 
       
                                                                                        13‐4074 
                                                                                  Morse v. Fusto 

 1    multiple factual bases for liability on a single claim, one or more of which is 

 2    found to be defective, but where special interrogatories as to each factual 

 3    allegation are not requested, the general verdict must be upheld if the remaining 

 4    evidence is sufficient to support it.ʺ  AIG Global Sec. Lending Corp. v. Banc of Am. 

 5    Sec. LLC, 646 F. Supp. 2d 385, 407 (S.D.N.Y. 2009) (Koeltl, J.), affʹd, 386 F. Appʹx 5 

 6    (2d Cir. 2010) (summary order).  In the case now before us, the district court cited 

 7    and quoted the district court opinion in AIG Global for the same principle.  Morse, 

 8    2013 WL 4647603, at *6, 2013 U.S. Dist. LEXIS 123823, at *18‐19.  We agree with 

 9    this principle.  We conclude that the general‐verdict rule is subject to waiver, and 

10    that the defendants have waived their ability to invoke the rule. 


11                                      CONCLUSION 
12          For the foregoing reasons, we AFFIRM the judgment of the district court. 




                                                33